DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10-18, 27-34 are rejected on the ground of provisional nonstatutory Obviousness-Type double patenting as being unpatentable over claims 1-2 and 4-7 of co-pending application 17/247,705. 
Claims 1-2 and 4-7 of co-pending application 17/247,705 contain every element of claims 1-30 of the instant application (see table below) and as such anticipate claims 1, 10-17 of the instant application (see table below). 
Claims 18, 27-34 of instant application would have been an obvious variation of the invention defined in claims 1-2 and 4-7 of co-pending application 17/247,705 given the claims 1-2 and 4-7 of co-pending application 17/247,705 are claiming a method. However, the difference is obvious to one of ordinary skill in the art. It is known technique for a skilled artisan to implement steps of a method with a system with processor and memory. Therefore a skilled artisan would have been able motivated to implement a system from a known method with a reasonable expectation of success.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
17305018
17247705


1. A method comprises:
determining, by an analysis system that includes one or more computing entities, a system aspect of an enterprise system for protection maintenance evaluation;
determining, by the analysis system, at least one evaluation perspective for use in performing the protection maintenance evaluation;
determining, by the analysis system, at least one evaluation viewpoint for use in performing the protection maintenance evaluation;
obtaining, by the analysis system, protection maintenance data in accordance with the system aspect, the at least one evaluation perspective and the at least one evaluation viewpoint; and
calculating, by the analysis system, a protection maintenance rating regarding the protection maintenance for the system aspect based on the protection maintenance data, the at least one evaluation perspective, the at least one evaluation viewpoint, and at least one evaluation rating metric.

1. A method comprises:
determining, by an analysis system that includes one or more computing entities, a system aspect of an enterprise system for a protection evaluation;
determining, by the analysis system, at least one evaluation perspective for use in performing the protection evaluation on the system aspect;
determining, by the analysis system, at least one evaluation viewpoint for use in performing the protection evaluation on the system aspect;
obtaining, by the analysis system, protection data regarding the system aspect in accordance with the at least one evaluation perspective and the at least one evaluation viewpoint; and

calculating, by the analysis system, a protection rating as a measure of protection maturity for the system aspect based on the protection data, the at least one evaluation perspective, the at least one evaluation viewpoint, and at least one evaluation rating metric.
10. The method of claim 1, wherein the evaluation perspective includes one or more of:

an understanding perspective;
an implementation perspective;
an operation perspective; or
a self-analysis perspective.
4. The method of claim 1 further comprises:
an evaluation perspective of the at least one evaluation perspective being 
an understanding perspective, 
an implementation perspective, 
an operation perspective, or 
a self-analysis perspective.

11. The method of claim 1, wherein the evaluation viewpoint includes one or more of:

a disclosed viewpoint;
a discovered viewpoint; or
a desired viewpoint.
5. The method of claim 1 further comprises:
an evaluation viewpoint of the at least one evaluation viewpoint being 
a disclosed viewpoint, 
a discovered viewpoint, or 
a desired viewpoint.

12. The method of claim 1, wherein the evaluation rating metric is at least one of:
a process rating metric;

a policy rating metric;
a procedure rating metric;
a certification rating;
a documentation rating metric; or
an automation rating metric.

6. The method of claim 1 further comprises:
an evaluation rating metric of the at least one evaluation rating metric being a process rating metric, 
a policy rating metric, 
a procedure rating metric, 
a certification rating, 
a documentation rating metric, or 
an automation rating metric.
13. The method of claim 1, wherein the determining the system aspect of the enterprise system comprises:
determining at least one system element of the enterprise system;
determining at least one system criteria of the enterprise system;
determining at least one system mode of the enterprise system; and
determining the system aspect based on the at least one system element, the at least one system criteria, and the at least one system mode.
2. The method of claim 1, wherein the determining the system aspect comprises:

determining at least one system element of the enterprise system;
determining at least one system criteria of the enterprise system;
determining at least one system mode of the enterprise system; and
determining the system aspect based on the at least one system element, the at least one system criteria, and the at least one system mode.

14. The method of claim 1, wherein an evaluation perspective of the at least one evaluation perspective comprises at least one of:
an understanding perspective;
an implementation perspective;
an operation perspective; or
a self-analysis perspective.

4. The method of claim 1 further comprises:
an evaluation perspective of the at least one evaluation perspective being 
an understanding perspective, 
an implementation perspective, 
an operation perspective, or 
a self-analysis perspective.

15. The method of claim 1, wherein the at least one evaluation viewpoint comprises at least one of:
a disclosed viewpoint;
a discovered viewpoint; or
a desired viewpoint.

5. The method of claim 1 further comprises:
an evaluation viewpoint of the at least one evaluation viewpoint being 
a disclosed viewpoint, 
a discovered viewpoint, or 
a desired viewpoint.

16. The method of claim 1, wherein the at least one evaluation rating metric comprises at least one of:
a process rating metric;
a policy rating metric;
a procedure rating metric;
a certification rating;
a documentation rating metric; or
an automation rating metric.
6. The method of claim 1 further comprises:
an evaluation rating metric of the at least one evaluation rating metric being 
a process rating metric, 
a policy rating metric, 
a procedure rating metric, 
a certification rating, 
a documentation rating metric, or 
an automation rating metric.

17. The method of claim 1, wherein obtaining the protection maintenance data comprises:
determining data gathering parameters regarding the system aspect in accordance with the at least one evaluation perspective, the at least one evaluation viewpoint, and the at least one evaluation rating metric;
identifying system elements of the system aspect based on the data gathering parameters;
obtaining protection maintenance information from the system elements in accordance with the data gathering parameters; and
recording the protection maintenance information from the system elements to produce the protection maintenance data.
7. The method of claim 1, wherein the obtaining the protection data comprises:
determining data gathering parameters regarding the system aspect in accordance with the at least one evaluation perspective, the at least one evaluation viewpoint, and the least one evaluation rating metric;
identifying system elements of the system aspect based on the data gathering parameters;
obtaining protection information from the system elements in accordance with the data gathering parameters; and
recording the protection information from the system elements to produce the protection data.





Claim Objections
Claims 7 and 22 contain a minor typo of " the least one evaluation rating metric", which should read " the at least one evaluation rating metric ", appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 12 and 29, each recites the term “the evaluation rating metric”. The respective independent claim 1 and 18 of each claim previously introduces “at least one evaluation rating metric”, as a result, lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-7, 9-11, 14-15, 18-24, 26-28 and 31-32 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kunjur et al. (US Pub. No.: 2008/0249825, hereinafter Kunjur).
Regarding claim 1: Kunjur discloses A method comprises:
determining, by an analysis system that includes one or more computing entities, a system aspect of an enterprise system for protection maintenance evaluation (Kunjur - [0044]: FIG. 5 shows an embodiment of the method act 320. In a method act 510, one or more objectives of the assessment (e.g., as determined in the method act 310) are considered, and the objectives are used to develop a maintenance cost baseline in a method act 520);
determining, by the analysis system, at least one evaluation perspective for use in performing the protection maintenance evaluation (Kunjur - [0044]: The cost baseline can be determined using historical data for the IT maintenance system's budget (e.g., the last three, five, or ten years of the budget));
determining, by the analysis system, at least one evaluation viewpoint for use in performing the protection maintenance evaluation (Kunjur - [0044]: The assessment is created by the expert based on his experience and after considering selected factors which describe the IT maintenance system);
obtaining, by the analysis system, protection maintenance data in accordance with the system aspect, the at least one evaluation perspective and the at least one evaluation viewpoint (Kunjur - [0007]: collecting information about the maintenance system, wherein the information describes governance aspects of the maintenance system, technological aspects of the maintenance system, operational aspects of the maintenance system, and resource aspects of the maintenance system); and
calculating, by the analysis system, a protection maintenance rating regarding the protection maintenance for the system aspect based on the protection maintenance data, the at least one evaluation perspective, the at least one evaluation viewpoint, and at least one evaluation rating metric (Kunjur - [0044]: An effectiveness index of the portfolio is calculated in a method act 560. In particular embodiments, the effectiveness index can be calculated based on a plurality of parameters. The parameters can be selected based on the expert's experience, and can include one or more parameters listed above in Tables 1-4, as well as additional parameters).
Regarding claim 2: Kunjur discloses wherein obtaining, by the analysis system, the protection maintenance data in accordance with the system aspect, the at least one evaluation perspective and the at least one evaluation viewpoint includes:
gathering protection maintenance information; and
processing the protection maintenance information to produce the protection maintenance data (Kunjur - [0044]: Information about the IT maintenance system is collected and validated in a method act 530 (e.g., using a questionnaire 170 as described above). In at least some embodiments, 2×2 charts are plotted based at least in part on the collected and validated information in a method act 540. The 2×2 charts can show, for example, the performance of a portfolio against parameters such as “maintainability,” “sourcing” and/or other parameters).
Regarding claim 3: Kunjur discloses wherein the protection maintenance information includes at least one of:
information representative of an organization's understanding of the enterprise system, or portion thereof, with respect to system maintenance and repair and/or remote maintenance of organizational assets programs of the enterprise system; or
discovered data regarding the enterprise system, or portion thereof, with respect to system maintenance and repair and/or remote maintenance of organizational assets programs of the enterprise system (Kunjur - [0043]: parameters such as “maintainability,” “sourcing” and/or other parameters).
Regarding claim 4: Kunjur discloses wherein the protection maintenance information is gathered by at least one of:
obtaining the protection maintenance information from a system administration computing entity; or
obtaining the protection maintenance information from one or more computing entities of the enterprise system (Kunjur - [0039]: In a method act 210 the questionnaire 170 is provided to a client 160, who is generally a party familiar with the IT maintenance system. The client 160 can be, for example, an owner and/or user of the IT system, or someone responsible for maintaining the system).
Regarding claim 5: Kunjur discloses wherein the protection maintenance information includes at least one of:
protection maintenance processes;
protection maintenance policies;
protection maintenance documentation; or
protection maintenance automation (Kunjur - [0040]: Policy and Procedures).
Regarding claim 6: Kunjur discloses further comprising calculating a second protection maintenance rating regarding a desired level of protection maintenance of the enterprise system, or portion thereof, based on the protection maintenance information, the protection maintenance data, desired protection maintenance data, protection maintenance processes, protection maintenance policies, protection maintenance documentation, and/or protection maintenance automation (Kunjur - [0047]: FIG. 10 shows an embodiment of a scorecard 1000 which describes various maintenance portfolio aspects (e.g.: the operational transparency of processes, vendor management, demand management, service support and service delivery; return on investment (ROI); human capital; user satisfaction; alignment of the IT system with business objectives; and budget usage) using a numerical score or other indicators).
Regarding claim 7: Kunjur discloses wherein the protection maintenance rating is indicative of a system operator's:
understanding of the protection maintenance with respect to assets of the enterprise system, or portion thereof;
understanding of the protection maintenance with respect to system functions of the enterprise system, or portion thereof;
understanding of the protection maintenance with respect to security functions of the enterprise system, or portion thereof;
intended implementation of the protection maintenance with respect to the assets of the enterprise system, or portion thereof;
intended operation of the protection maintenance with respect to the assets of the enterprise system, or portion thereof;
intended implementation of the protection maintenance with respect to the enterprise system functions of the system, or portion thereof;
intended operation of the protection maintenance with respect to the system functions of enterprise system, or portion thereof;
intended implementation of the protection maintenance with respect to the security functions of the enterprise system, or portion thereof; or
operation of the protection maintenance with respect to the security functions of the enterprise system, or portion thereof (Kunjur - [0044]: The assessment provides for analysis of the portfolio in terms of governance, application/technology health, current operations and infrastructure to produce, for example, an effectiveness index).
Regarding claim 9: Kunjur discloses wherein the protection maintenance evaluation includes evaluating the enterprise system's maintenance and repair of organizational assets programs and remote maintenance of organizational assets (Kunjur - [0003]: he described framework encompasses strategies for effective IT maintenance and improvement. The framework addresses the effectiveness of IT maintenance by focusing on, for example, technology, operations, human and/or non-human resources, and governance solutions. One or more of these dimensions can be assessed and evaluated, for example, to discover and process metric information).
Regarding claim 10: Kunjur discloses wherein the evaluation perspective includes one or more of:
an understanding perspective;
an implementation perspective;
an operation perspective; or
a self-analysis perspective (Kunjur - [0033]: he system governance dimension 110 can deal with, for example: strategic alignment (e.g.: understanding and evaluating an organization's current and prospective business drivers and strategies to determine the organization's alignment; recommending one or more bases for improvement or optimization of design and investment priorities based on the alignment)).
Regarding claim 11: Kunjur discloses wherein the evaluation viewpoint includes one or more of:
a disclosed viewpoint;
a discovered viewpoint; or
a desired viewpoint (Kunjur - [0044]: factors the expert can consider when assessing portfolio rationalization can include: the business criticality of a particular application; the level of user dependency on an application; and the maintainability of an application).
Regarding claim 14: Kunjur doesn’t explicitly teach but Bennett discloses wherein an evaluation perspective of the at least one evaluation perspective comprises at least one of:
an understanding perspective;
an implementation perspective;
an operation perspective; or
a self-analysis perspective (Kunjur - [0007]: defining a scope of an assessment of a maintenance system associated with the information technology system).
Regarding claim 15: Kunjur discloses wherein the at least one evaluation viewpoint comprises at least one of:
a disclosed viewpoint;
a discovered viewpoint; or
a desired viewpoint (Kunjur - [0044]: factors the expert can consider when assessing portfolio rationalization can include: the business criticality of a particular application; the level of user dependency on an application; and the maintainability of an application).
Regarding claim 18: Kunjur discloses An analysis system comprises:
one or more computing entities ([0052]: The input device(s) 850 can be a touch input device such as a keyboard, mouse, pen, trackball, touch screen, …) configured to include:
a system user interface module configured to interface with a user to receive one or more inputs regarding evaluation of an enterprise system for protection maintenance evaluation ([0039]: a method act 210 the questionnaire 170 is provided to a client 160, who is generally a party familiar with the IT maintenance system. The client 160 can be, for example, an owner and/or user of the IT system, or someone responsible for maintaining the system … [0041]: in a method act 220, data describing the IT maintenance system is received);
a control module configured to:
determine a system aspect of the enterprise system for the protection maintenance evaluation based upon the one or more inputs (Kunjur - [0044]: FIG. 5 shows an embodiment of the method act 320. In a method act 510, one or more objectives of the assessment (e.g., as determined in the method act 310) are considered, and the objectives are used to develop a maintenance cost baseline in a method act 520);
determine at least one evaluation perspective for use in performing the protection maintenance evaluation based on the one or more inputs (Kunjur - [0044]: The cost baseline can be determined using historical data for the IT maintenance system's budget (e.g., the last three, five, or ten years of the budget)); and
determine at least one evaluation viewpoint for use in performing the protection maintenance evaluation on the enterprise system aspect based on the one or more inputs determining, by the analysis system, at least one evaluation viewpoint for use in performing the protection maintenance evaluation (Kunjur - [0044]: The assessment is created by the expert based on his experience and after considering selected factors which describe the IT maintenance system);
a data input module configured to obtain protection maintenance data in accordance with the at least one evaluation perspective and the at least one evaluation viewpoint (Kunjur - [0007]: collecting information about the maintenance system, wherein the information describes governance aspects of the maintenance system, technological aspects of the maintenance system, operational aspects of the maintenance system, and resource aspects of the maintenance system); and
a data analysis module configured to calculate a protection maintenance rating regarding the protection maintenance for the system aspect based on the protection maintenance data, the at least one evaluation perspective, the at least one evaluation viewpoint, and at least one evaluation rating metric (Kunjur - [0044]: An effectiveness index of the portfolio is calculated in a method act 560. In particular embodiments, the effectiveness index can be calculated based on a plurality of parameters. The parameters can be selected based on the expert's experience, and can include one or more parameters listed above in Tables 1-4, as well as additional parameters).
Regarding claims 19-24, 26-28 and 31-32: Claims are dependent claims of independent claim 18 which is directed to apparatus/device claims and do not teach or further define over the limitations recited in claims 2-7, 10-11 and 15-16. Therefore, claims 19-24, 26-28 and 32-33 are also rejected for similar reasons set forth in claims 2-7, 10-11 and 15-16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 12-13, 16, 25, 29-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kunjur et al. (US Pub. No.: 2008/0249825, hereinafter Kunjur) in view of Bennett et al. (Pub. No.: US 2010/0275263, hereinafter Bennett).
Regarding claims 8 and 25: Kunjur doesn’t explicitly teach but Bennett discloses wherein the protection maintenance rating is based on a comparison of desired data with disclosed data and/or discovered data (Bennett - [0110]: in the gap comparison chart, features include measuring gaps in terms of desired scores (e.g., compliant, non-compliant) with security standards).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kunjur with Bennett so that the gap or rate between desired data and standard (disclosed) data is calculated. The modification would have allowed the system to represent criteria such as risk versus risk tolerance, actual budget spend versus estimated (Bennett - [0110]). 
Regarding claims 12, 16 and 29, 33: Kunjur doesn’t explicitly teach but Bennett discloses wherein the evaluation rating metric is at least one of:
a process rating metric;
a policy rating metric;
a procedure rating metric;
a certification rating;
a documentation rating metric; or
an automation rating metric (Bennett - [0100]: Metrics includes tools to gather the business metrics (e.g., cost, time spent) and security metrics (e.g., number of vulnerabilities, risk calculations) from the asset. See also [0101]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kunjur with Bennett so that the business (process) metric is used for protection maintenance rating. 
Regarding claims 13 and 30: Kunjur doesn’t explicitly teach but Bennett discloses wherein the determining the system aspect of the enterprise system comprises:
determining at least one system element of the enterprise system (Bennett - [0079]: Input or collection of asset information);
determining at least one system criteria of the enterprise system (Bennett - [0125]: parameters than can be edited include … regulatory requirements, threats, activities, and the like);
determining at least one system mode of the enterprise system (Bennett - [0086]: For example, the user can select any number of specific business units, subnets, assets, or combinations of these to include in a risk analysis); and
determining the system aspect based on the at least one system element, the at least one system criteria, and the at least one system mode (Bennett - [0086]: The user can select a subset of information from the asset module to include in the risk analysis. For example, the user can select any number of specific business units, subnets, assets, or combinations of these to include in a risk analysis).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kunjur with Bennett so that the system aspect is determine with more detailed system specification. The modification would have allowed the system to determine the system aspect. 

Allowable Subject Matter
Claims 17 and 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (Pub. No.: US 2017/0331839) - CYBER-SECURITY PRESENCE MONITORING AND ASSESSMENT
Norrman et al. (Patent No.: US 10,592,938) - System And Methods For Vulnerability Assessment And Provisioning Of Related Services And Products For Efficient Risk Suppression
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437